 



Exhibit 10.1
Execution Copy
SENIOR SUBORDINATED SERIES D UNIT
PURCHASE AGREEMENT
by and among
CROSSTEX ENERGY, L.P.
and
THE PURCHASERS PARTY HERETO

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I
DEFINITIONS
       
 
       
Section 1.01 Definitions
    1  
Section 1.02 Accounting Procedures and Interpretation
    5  
 
       
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
       
 
       
Section 2.01 Authorization of Sale of Senior Subordinated Series D Units
    5  
Section 2.02 Sale and Purchase
    5  
Section 2.03 Closing
    5  
Section 2.04 Crosstex Deliveries
    5  
Section 2.05 Purchasers’ Deliveries
    6  
Section 2.06 Independent Nature of Purchasers’ Obligations and Rights
    6  
 
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES AND
COVENANTS RELATED TO CROSSTEX
       
 
       
Section 3.01 Partnership Existence
    7  
Section 3.02 Capitalization and Valid Issuance of Purchased Units
    7  
Section 3.03 Crosstex SEC Documents
    9  
Section 3.04 No Material Adverse Change
    9  
Section 3.05 Litigation
    10  
Section 3.06 No Conflicts; Compliance with Laws
    10  
Section 3.07 Authority, Enforceability
    10  
Section 3.08 Approvals
    10  
Section 3.09 MLP Status
    11  
Section 3.10 Investment Company Status
    11  
Section 3.11 Certain Fees
    11  
Section 3.12 No Side Agreements
    11  
Section 3.13 No Registration
    11  
Section 3.14 Insurance
    11  
Section 3.15 Internal Accounting Controls
    11  
Section 3.16 Form S-3 Eligibility
    12  
Section 3.17 Listing and Maintenance Requirements
    12  
Section 3.18 Material Agreements
    12  
Section 3.19 Subsequent Offerings
    12  
 
       
ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS
       
 
       
Section 4.01 Existence
    12  
Section 4.02 Authorization, Enforceability
    12  
Section 4.03 No Breach
    13  
Section 4.04 Certain Fees
    13  

i



--------------------------------------------------------------------------------



 



         
Section 4.05 No Side Agreements
    13  
Section 4.06 Unregistered Securities
    13  
Section 4.07 Lock-Up
    14  
 
       
ARTICLE V
INDEMNIFICATION, COSTS AND EXPENSES
       
 
       
Section 5.01 Indemnification by Crosstex
    14  
Section 5.02 Indemnification by the Purchasers
    15  
Section 5.03 Indemnification Procedure
    15  
 
       
ARTICLE VI
MISCELLANEOUS
       
 
       
Section 6.01 Interpretation and Survival of Provisions
    16  
Section 6.02 Survival of Provisions
    16  
Section 6.03 No Waiver; Modifications in Writing
    16  
Section 6.04 Binding Effect; Assignment
    17  
Section 6.05 Non-Disclosure
    17  
Section 6.06 Communications
    18  
Section 6.07 Removal of Legend
    20  
Section 6.08 Entire Agreement
    20  
Section 6.09 Governing Law
    20  
Section 6.10 Execution in Counterparts
    20  

Exhibit A — Form of Registration Rights Agreement
Exhibit B — Form of Opinion of Crosstex Counsel
Exhibit C — Form of Sixth Amended and Restated Agreement of Limited Partnership

ii



--------------------------------------------------------------------------------



 



SENIOR SUBORDINATED SERIES D UNIT PURCHASE AGREEMENT
     This SENIOR SUBORDINATED SERIES D UNIT PURCHASE AGREEMENT, dated as of
March 23, 2007 (this “Agreement”), is by and between CROSSTEX ENERGY, L.P., a
Delaware limited partnership (“Crosstex”), and each of the purchasers set forth
in Schedule A hereto (“the Purchasers”).
     WHEREAS, Crosstex desires to sell to each of the Purchasers, and each of
the Purchasers desires, severally and not jointly, to purchase from Crossetex,
certain Senior Subordinated Series D Units, in accordance with the provisions of
this Agreement; and
     WHEREAS, Crosstex has agreed to provide the Purchasers with certain
registration rights with respect to the Common Units underlying the Senior
Subordinated Series D Units acquired pursuant hereto.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:
     “Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
     “Allocated Purchase Price” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Allocated
Purchase Price” on Schedule A hereto.
     “Basic Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Partnership Agreement, the Non-Disclosure Agreements and
any and all other agreements or instruments executed and delivered to the
Purchasers by Crosstex or any Subsidiary of Crosstex hereunder or thereunder.
     “Business Day” means any day other than a Saturday, Sunday, any federal
legal holiday or day on which banking institutions in the State of New York or
State of Texas are authorized or required by law or other governmental action to
close.
     “Closing” shall have the meaning specified in Section 2.03.
     “Closing Date” shall have the meaning specified in Section 2.03.

 



--------------------------------------------------------------------------------



 



     “Commission” means the United States Securities and Exchange Commission.
     “Common Units” means the common units representing limited partner
interests in Crosstex.
     “Crosstex” has the meaning set forth in the introductory paragraph.
     “Crosstex Credit Facility” means the Fourth Amended and Restated Credit
Agreement dated as of November 1, 2005, by and among Crosstex, Crosstex Energy
Services, L.P. and the lenders named therein, as amended as of the date hereof.
     “Crosstex Financial Statements” shall have the meaning specified in Section
3.03.
     “Crosstex Master Shelf Agreement” means the Amended and Restated Note
Purchase Agreement, dated as of July 25, 2006 among Crosstex Energy, L.P.,
Crosstex Energy Services, L.P., Prudential Investment Management, Inc. and
certain other parties, as amended as of the date hereof.
     “Crosstex Material Adverse Effect” means any material and adverse effect on
(a) the assets, liabilities, financial condition, business, operations, affairs
or prospects of Crosstex and its Subsidiaries taken as a whole; (b) the ability
of Crosstex and its Subsidiaries taken as a whole to carry out their business as
such business is conducted as of the date hereof or to meet their obligations
under the Basic Documents on a timely basis; or (c) the ability of Crosstex to
consummate the transactions under any Basic Document; provided, however, that a
Crosstex Material Adverse Effect shall not include any material and adverse
effect on the foregoing to the extent such material and adverse effect results
from, arises out of, or relates to (x) a general deterioration in the economy or
changes in the general state of the industries in which the Crosstex Parties
operate, except to the extent that the Crosstex Parties, taken as a whole, are
adversely affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in accounting requirements or principles imposed upon Crosstex
and its Subsidiaries or their respective businesses or any change in applicable
Law, or the interpretation thereof.
     “Crosstex Parties” means Crosstex, the General Partner, and all of
Crosstex’s Subsidiaries.
     “Crosstex Related Parties” shall have the meaning specified in
Section 5.02.
     “Crosstex SEC Documents” shall have the meaning specified in Section 3.03.
     “Delaware LLC Act” shall have the meaning specified in Section 3.02
     “Delaware LP Act” shall have the meaning specified in Section 3.02.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.

2



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
     “General Partner” means Crosstex Energy GP, L.P., a Delaware limited
partnership, and includes Crosstex Energy GP, LLC, a Delaware limited liability
company and the general partner of Crosstex Energy GP, L.P.
     “Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to Crosstex means a Governmental Authority having
jurisdiction over Crosstex, its Subsidiaries or any of their respective
Properties.
     “Indemnified Party” shall have the meaning specified in Section 5.03.
     “Indemnifying Party” shall have the meaning specified in Section 5.03.
     “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
     “Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority or other encumbrance upon or
with respect to any property of any kind.
     “Lock-Up Date” means 90 days from the Closing Date.
     “NASDAQ” means the NASDAQ Global Select Market.
     “Non-Disclosure Agreements” means collectively (i) the Letter Agreement,
dated January 31, 2007, by and between Lehman Brothers MLP Partners, L.P. and
Crosstex, (ii) the Letter Agreement, dated February 5, 2007, by and between
Kayne Anderson Capital Advisors, L.P. and Crosstex, (iii) the Letter Agreement,
dated February 7, 2007, between Fiduciary Asset Management, LLC and Crosstex,
(iv) the Letter Agreement, dated February 7, 2007, between Tortoise Capital
Advisors, LLC and Crosstex, (v) the Letter Agreement, dated February 8, 2007,
between Citigroup Global Markets, Inc. and Crosstex, (vi) the Letter Agreement,
dated February 22, 2007, between ING Investment Management LLC and Crosstex.
     “Partnership Agreement” means the Sixth Amended and Restated Agreement of
Limited Partnership of Crosstex dated as of the date hereof.
     “Partnership Securities” means any class or series of equity interest in
Crosstex (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in Crosstex), including without limitation Common
Units, Senior Subordinated Series C Units, Senior Subordinated Series D Units
and Subordinated Units (each as defined in the Partnership Agreement) and
Incentive Distribution Rights (as defined in the Partnership Agreement).

3



--------------------------------------------------------------------------------



 



     “Permits” means, with respect to Crosstex or any of its Subsidiaries, any
licenses, permits, variances, consents, authorizations, waivers, grants,
franchises, concessions, exemptions, orders, registrations and approvals of
Governmental Authorities or other Persons necessary for the ownership, leasing,
operation, occupancy or use of its Properties or the conduct of its businesses
as currently conducted or proposed to be conducted.
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchase Price” means $100,000,048.43 which is the aggregate of each
Purchaser’s Allocated Purchase Price as set forth on Schedule A hereto.
     “Purchased Units” means with respect to each Purchaser, the number of
Senior Subordinated Series D Units as set forth opposite such Purchaser’s name
on Schedule A hereto.
     “Purchasers” has the meaning set forth in the introductory paragraph of
this Agreement.
     “Purchaser Related Parties” shall have the meaning specified in
Section 5.01.
     “Registration Rights Agreement” means the Registration Rights Agreement, to
be entered into at the Closing, between Crosstex and the Purchasers in the form
attached hereto as Exhibit A.
     “Representatives” of any Person means the officers, directors, managers,
employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.
     “Senior Subordinated Series D Unit Price” means $25.80.
     “Senior Subordinated Series D Units” means the senior subordinated Series D
units representing limited partner interests in Crosstex and any Common Units
into which such Senior Subordinated Series D Units convert.
     “Subordinated Units” means the subordinated units representing limited
partner interests in Crosstex.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which: (i) such Person or a Subsidiary of such Person is a general partner or
manager; (ii) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of

4



--------------------------------------------------------------------------------



 



any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more of its Subsidiaries; or (iii) any corporation or
other entity as to which such Person consolidates for accounting purposes.
          Section 1.02 Accounting Procedures and Interpretation. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all Crosstex Financial Statements and certificates and
reports as to financial matters required to be furnished to the Purchasers
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q
promulgated by the Commission) and in compliance as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto.
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
          Section 2.01 Authorization of Sale of Senior Subordinated Series D
Units. Crosstex has authorized the issuance and sale to the Purchasers of the
Purchased Units.
          Section 2.02 Sale and Purchase. Subject to the terms and conditions
hereof, Crosstex hereby agrees to issue and sell to each Purchaser, free and
clear of any and all Liens, and each Purchaser, severally and not jointly,
hereby agrees to purchase from Crosstex, the number of Purchased Units as set
forth on Schedule A (such number of Purchased Units set forth thereon with
respect to each Purchaser), and each Purchaser agrees to pay Crosstex its
Allocated Purchase Price.
          Section 2.03 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place on the date of execution of this Agreement (the
“Closing Date”) at the offices of Vinson & Elkins L.L.P., First City Tower, 1001
Fannin, Houston, Texas 77002.
          Section 2.04 Crosstex Deliveries. At the Closing, subject to the terms
and conditions hereof, Crosstex will deliver, or cause to be delivered, to the
Purchasers:
          (a) A certificate or certificates representing the Purchased Units
(bearing the legend set forth in Section 4.06(d)) and meeting the requirements
of the Partnership Agreement, free and clear of any Liens, other than transfer
restrictions under applicable federal and state securities laws;
          (b) Copies of the Certificate of Limited Partnership of (i) Crosstex
and (ii) Crosstex Energy GP, L.P. and of the Certificate of Formation of
Crosstex Energy GP, LLC, each certified by the Secretary of State of the
jurisdiction of its formation as of a recent date;
          (c) A certificate of the Secretary of State of the State of Delaware,
dated a recent date, that Crosstex is in good standing;

5



--------------------------------------------------------------------------------



 



          (d) A cross-receipt executed by Crosstex and delivered to each
Purchaser certifying that it has received the Allocated Purchase Price with
respect to such Purchaser as of the Closing Date;
          (e) An opinion addressed to the Purchasers from legal counsel to
Crosstex, dated as of the Closing, in the form and substance attached hereto as
Exhibit B;
          (f) The Registration Rights Agreement in substantially the form
attached hereto as Exhibit A, which shall have been duly executed by Crosstex;
and
          (g) A certificate of the Secretary or Assistant Secretary of Crosstex
GP, LLC, on behalf of Crosstex, certifying as to and attaching (1) the
Partnership Agreement, as amended, (2) board resolutions authorizing the
execution and delivery of the Basic Documents and the consummation of the
transactions contemplated thereby, including the issuance of the Senior
Subordinated Series D Units and (3) its incumbent officers authorized to execute
the Basic Documents, setting forth the name and title and bearing the signatures
of such officers.
          Section 2.05 Purchasers’ Deliveries. At the Closing, subject to the
terms and conditions hereof, each Purchaser will deliver, or cause to be
delivered, to Crosstex:
          (a) Payment to Crosstex of each Purchaser’s Allocated Purchase Price
by wire transfer of immediately available funds to an account designated by
Crosstex in writing at least two Business Days prior to the Closing Date;
          (b) The Registration Rights Agreement in substantially the form
attached hereto as Exhibit A, which shall have been duly executed by each
Purchaser; and
          (c) A cross-receipt executed by each Purchaser and delivered to
Crosstex certifying that it has received its respective Purchased Units as of
the Closing Date.
          Section 2.06 Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under any Basic Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Document. The failure or waiver of performance under
any Basic Document by any Purchaser does not excuse performance by any other
Purchaser. Nothing contained herein or in any other Basic Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Basic Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

6



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES AND COVENANTS
RELATED TO CROSSTEX
     Crosstex represents and warrants to and covenants with each Purchaser as
follows:
          Section 3.01 Partnership Existence. Crosstex (a) is a limited
partnership duly formed, validly existing and in good standing under the laws of
the State of Delaware; and (b) has all requisite power and authority, and has
all governmental licenses, authorizations, consents and approvals necessary, to
own, lease, use and operate its Properties and carry on its business as its
business is now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Crosstex Material Adverse Effect. Each of Crosstex’s Subsidiaries has
been duly incorporated or formed, as the case may be, and is validly existing
and in good standing under the laws of the State or other jurisdiction of its
incorporation or organization, as the case may be, and has all requisite power
and authority, and has all governmental licenses, authorizations, consents and
approvals necessary, to own, lease, use or operate its respective Properties and
carry on its business as now being conducted, except where the failure to obtain
such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Crosstex Material Adverse Effect. None of Crosstex nor any of
its Subsidiaries are in default in the performance, observance or fulfillment of
any provision of, in the case of Crosstex, the Partnership Agreement or its
Certificate of Limited Partnership or, in the case of any Subsidiary of
Crosstex, its respective certificate of incorporation, certification of
formation, bylaws, limited liability company agreement or other similar
organizational documents. Each of Crosstex and its Subsidiaries is duly
qualified or licensed and in good standing as a foreign limited partnership,
limited liability company or corporation, as applicable, and is authorized to do
business in each jurisdiction in which the ownership or leasing of its
respective Properties or the character of its respective operations makes such
qualification necessary, except where the failure to obtain such qualification,
license, authorization or good standing would not be reasonably likely to have a
Crosstex Material Adverse Effect.
          Section 3.02 Capitalization and Valid Issuance of Purchased Units.
          (a) As of the date of this Agreement, prior to the issuance and sale
of the Partnership Units, as contemplated hereby, the issued and outstanding
limited partner interests of Crosstex consist of 21,982,039 Common Units,
4,668,000 Subordinated Units, 12,829,650 Senior Subordinated Series Class C
Units and the Incentive Distribution Rights, as defined in the Partnership
Agreement. The only issued and outstanding general partner interests of Crosstex
are the interests of the General Partner described in the Partnership Agreement.
All outstanding Common Units, Subordinated Units, Senior Subordinated
Series Class C Units and Incentive Distribution Rights and the limited partner
interests represented thereby have been duly authorized and validly issued in
accordance with the Partnership Agreement and are fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Section 17-607 of the
Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”)).

7



--------------------------------------------------------------------------------



 



          (b) Other than the Crosstex Energy GP, LLC Long-Term Incentive Plan,
Crosstex has no equity compensation plans that contemplate the issuance of
partnership interests of Crosstex (or securities convertible into or
exchangeable for partnership interests of Crosstex). No indebtedness having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which Crosstex unitholders may vote are issued
or outstanding. Except as set forth in the first sentence of this
Section 3.02(b) or as are contained in the Partnership Agreement, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible or exchangeable securities,
agreements, claims or commitments of any character obligating Crosstex or any of
its Subsidiaries to issue, transfer or sell any partnership interests or other
equity interest in, Crosstex or any of its Subsidiaries or securities
convertible into or exchangeable for such partnership interests, (ii)
obligations of Crosstex or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any partnership interests or equity interests of Crosstex or
any of its Subsidiaries or any such securities or agreements listed in clause
(i) of this sentence or (iii) voting trusts or similar agreements to which
Crosstex or any of its Subsidiaries is a party with respect to the voting of the
equity interests of Crosstex or any of its Subsidiaries.
          (c) (i) All of the issued and outstanding equity interests of each of
Crosstex’s Subsidiaries (except Crosstex DC Gathering Company, J.V.) are owned,
directly or indirectly, by Crosstex free and clear of any Liens (except for such
restrictions as may exist under applicable Law and except for such Liens as may
be imposed under the Crosstex Credit Facility or the Crosstex Master Shelf
Agreement), and all such ownership interests have been duly authorized, validly
issued and are fully paid (to the extent required in the organizational
documents of Crosstex’s Subsidiaries, as applicable) and non-assessable (except
as such nonassessability may be affected by matters described in Section 17-303,
17-607 and 17-804 of the Delaware LP Act, Section 18-607 and 18-804 of the
Delaware Limited Liability Company Act (the “Delaware LLC Act”), Article 5.09 of
the Texas Limited Liability Company Act, Sections 3.03, 5.02 and 6.07 of the
Texas Revised Limited Partnership Act and Sections 12:1327 and 12:1328 of the
Louisiana Limited Liability Company Act) and free of preemptive rights and
(ii) except as disclosed in the Crosstex SEC Documents, neither Crosstex nor any
of its Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person.
          (d) The Senior Subordinated Series D Units being purchased by each of
the Purchasers hereunder and the limited partner interests represented thereby,
will be duly authorized by Crosstex pursuant to the Partnership Agreement prior
to the Closing and, when issued and delivered to such Purchaser against payment
therefor in accordance with the terms of this Agreement, will be validly issued,
fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Section 17-607 of the Delaware LP Act) and will be free of any and
all Liens and restrictions on transfer, other than restrictions on transfer
under the Partnership Agreement or this Agreement and under applicable state and
federal securities laws.
          (e) The Common Units are listed on the NASDAQ and Crosstex has not
received any notice of delisting. At the Closing, the notification form and
supporting documentation, if required, related to the Common Units to be issued
on conversion of the Purchased Units will have been filed with the NASDAQ.

8



--------------------------------------------------------------------------------



 



          (f) The Common Units issuable upon conversion of the Senior
Subordinated Series D Units and the limited partner interests represented
thereby will be duly authorized by Crosstex pursuant to the Partnership
Agreement prior to the Closing and, upon issuance in accordance with the terms
of Senior Subordinated Series D Units and the Partnership Agreement, will be
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by matters
described in Section 17-607 of the Delaware LP Act) and will be free of any and
all Liens (other than Liens created by a Purchaser with respect to Senior
Subordinated Series D Units) and restrictions on transfer, other than
restrictions on transfer under the Partnership Agreement or this Agreement and
under applicable state and federal securities laws.
          Section 3.03 Crosstex SEC Documents. Crosstex has timely filed with
the Commission all forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents together with the Registration Statement, collectively
“Crosstex SEC Documents”). The Crosstex SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein (the “Crosstex Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed Crosstex
SEC Document filed prior to the date hereof) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein (in light of
the circumstances under which they were made in the case of any prospectus) not
misleading, (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable,
(c) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (d) in the case of the Crosstex Financial Statements, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission), and
(e) in the case of the Crosstex Financial Statements, fairly present (subject in
the case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position of
Crosstex and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended. KPMG LLP is
an independent, registered public accounting firm with respect to Crosstex and
the General Partner and has not resigned or been dismissed as independent public
accountants of Crosstex or the General Partner as a result of or in connection
with any disagreement with Crosstex on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure.
          Section 3.04 No Material Adverse Change. Except as set forth in or
contemplated by the Crosstex SEC Documents filed with the Commission on or prior
to the date hereof, since the date of Crosstex’s most recent Form 10-K filing
with the Commission, Crosstex and its Subsidiaries have conducted their
respective businesses in the ordinary course, consistent with past practice, and
there has been no (a) change, event, occurrence, effect, fact, circumstance or
condition that has had or would be reasonably likely to have a Crosstex Material
Adverse Effect, (b) acquisition or disposition of any material asset by Crosstex
or any of its Subsidiaries or any contract or arrangement therefor, otherwise
than for fair value in the ordinary course of

9



--------------------------------------------------------------------------------



 




business or as disclosed in the Crosstex SEC Documents, or (c) material change
in Crosstex’s accounting principles, practices or methods.
          Section 3.05 Litigation. Except as set forth in the Crosstex SEC
Documents, there is no action, suit, or proceeding pending (including any
investigation, litigation or inquiry) or, to Crosstex’s knowledge, contemplated
or threatened against or affecting any of the Crosstex Parties or any of their
respective officers, directors, properties or assets, which (a) questions the
validity of this Agreement or the Registration Rights Agreement or the right of
Crosstex to enter into this Agreement or the Registration Rights Agreement or to
consummate the transactions contemplated hereby and thereby or (b) (individually
or in the aggregate) would be reasonably likely to result in a Crosstex Material
Adverse Effect.
          Section 3.06 No Conflicts; Compliance with Laws. The execution,
delivery and performance by Crosstex of the Basic Documents and compliance by
Crosstex with the terms and provisions hereof and thereof, and the issuance and
sale by Crosstex of the Purchased Units, do not and will not (a) assuming the
accuracy of the representations and warranties of the Purchasers contained
herein and their compliance with the covenants contained herein, violate any
provision of any Law or Permit having applicability to Crosstex or any of its
Subsidiaries or any of their respective Properties, (b) conflict with or result
in a violation or breach of any provision of the certificate of limited
partnership or other organizational documents of Crosstex, or the Partnership
Agreement, or any organizational documents of any of Crosstex’s Subsidiaries,
(c) require any consent, approval or notice under or result in a violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under any contract, agreement, instrument, obligation, note, bond, mortgage,
license, loan or credit agreement to which Crosstex or any of its Subsidiaries
is a party or by which Crosstex or any of its Subsidiaries or any of their
respective Properties may be bound, or (d) result in or require the creation or
imposition of any Lien upon or with respect to any of the Properties now owned
or hereafter acquired by Crosstex or any of its Subsidiaries, except where any
such conflict, violation, default, breach, termination, cancellation, failure to
receive consent, approval or notice, or acceleration with respect to the
foregoing provisions of this Section 3.06 would not be, individually or in the
aggregate, reasonably likely to result in a Crosstex Material Adverse Effect.
          Section 3.07 Authority, Enforceability. Crosstex has all necessary
partnership power and authority to execute, deliver and perform its obligations
under the Basic Documents, and the execution, delivery and performance by
Crosstex of the Basic Documents has been duly authorized by all necessary action
on the part of the General Partner; and the Basic Documents constitute the
legal, valid and binding obligations of Crosstex, enforceable in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar laws affecting creditors’ rights
generally or by general principles of equity and except as the rights to
indemnification may be limited by applicable law. No approval from the holders
of the Common Units, Senior Subordinated Series C Units and/or the Subordinated
Units is required in connection with Crosstex’s issuance and sale of the
Purchased Units to the Purchasers or the conversion of the Purchased Units.
          Section 3.08 Approvals. Except for the approvals required by the
Commission in connection with any registration statement filed under the
Registration Rights Agreement and

10



--------------------------------------------------------------------------------



 




for approvals which have already been obtained, no authorization, consent,
approval, waiver, license, qualification or written exemption from, nor any
filing, declaration, qualification or registration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by Crosstex of any of the Basic Documents, except where
the failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption from, or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate, be
reasonably likely to have a Crosstex Material Adverse Effect.
          Section 3.09 MLP Status. Crosstex has, for each taxable year beginning
after December 31, 2001, during which Crosstex was in existence, met the gross
income requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986,
as amended.
          Section 3.10 Investment Company Status. Crosstex is not an “investment
company” or a company controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
          Section 3.11 Certain Fees. No fees or commissions are or will be
payable by Crosstex to brokers, finders, or investment bankers with respect to
the sale of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. Crosstex agrees that it will indemnify and hold
harmless each Purchaser from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by Crosstex or alleged to have been incurred by Crosstex in
connection with the sale of the Purchased Units or the consummation of the
transactions contemplated by this Agreement.
          Section 3.12 No Side Agreements. There are no agreements by, among or
between Crosstex or any of its Affiliates, on the one hand, and any Purchaser or
any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Basic Documents nor promises or inducements
for future transactions between or among any of such parties.
          Section 3.13 No Registration. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Section 4.06, the
issuance and sale of the Purchased Units pursuant to this Agreement are exempt
from registration requirements of the Securities Act.
          Section 3.14 Insurance. Crosstex and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged. Crosstex does not have any reason to believe that it or any
Subsidiary will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business.
          Section 3.15 Internal Accounting Controls. Crosstex and its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations,

11



--------------------------------------------------------------------------------



 



(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Crosstex is not aware of any failures
of such internal accounting controls.
          Section 3.16 Form S-3 Eligibility. Crosstex is eligible to register
the resale of its Common Units for resale by the Purchasers under Form S-3
promulgated under the Securities Act.
          Section 3.17 Listing and Maintenance Requirements. The issuance and
sale of the Purchased Units and the offer of the Common Units and issuance of
such Common Units upon conversion of the Purchased Units does not contravene
NASDAQ rules and regulations.
          Section 3.18 Material Agreements. Crosstex has provided the Purchasers
with, or made available to the Purchasers through the Crosstex SEC Documents,
correct and complete copies of all material agreements (as defined in
Section 601(b)(10) of Regulation S-K promulgated by the Commission) and of all
exhibits to the Crosstex SEC Documents, including amendments to or other
modifications of pre-existing material agreements, entered into by Crosstex.
          Section 3.19 Subsequent Offerings. Until the Lock-Up Date, Crosstex
does not presently intend to grant, issue or sell any Partnership Securities,
any securities convertible into or exchangeable therefor or take any other
action that may result in the issuance of any of the foregoing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND COVENANTS
OF THE PURCHASERS
     Each Purchaser, severally and not jointly, hereby represents and warrants
and covenants to Crosstex that:
          Section 4.01 Existence. Such Purchaser is duly organized and validly
existing and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.
          Section 4.02 Authorization, Enforceability. Such Purchaser has all
necessary legal power and authority to enter into, deliver and perform its
obligations under this Agreement and the Registration Rights Agreement. The
execution, delivery and performance of this Agreement and the Registration
Rights Agreement by such Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary legal action, and no further consent or
authorization of such Purchaser is required. This Agreement and the Registration
Rights Agreement have been duly executed and delivered by such Purchaser and
constitute legal, valid and binding obligations of such Purchaser; provided
that, the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally

12



--------------------------------------------------------------------------------



 




and by general principles of equity and except as the rights to indemnification
may be limited by applicable law (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
          Section 4.03 No Breach. The execution, delivery and performance of
this Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which such Purchaser is a party or by which the Purchaser is bound
or to which any of the property or assets of such Purchaser is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of such Purchaser, or (c) violate any statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement.
          Section 4.04 Certain Fees. No fees or commissions are or will be
payable by such Purchaser to brokers, finders, or investment bankers with
respect to the purchase of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement, except in the case of the
Fiduciary/Claymore MLP Opportunity Fund, a fee paid to A.G. Edwards & Sons, Inc.
by such Purchaser. Such Purchaser agrees, severally and not jointly with any
other Purchaser, that it will indemnify and hold harmless Crosstex from and
against any and all claims, demands, or liabilities for broker’s, finder’s,
placement, or other similar fees or commissions incurred by such Purchaser or
alleged to have been incurred by such Purchaser in connection with the purchase
of the Purchased Units or the consummation of the transactions contemplated by
this Agreement.
          Section 4.05 No Side Agreements. There are no other agreements by,
among or between such Purchaser and any of its Affiliates, on the one hand, and
Crosstex or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Basic Documents nor promises or
inducements for future transactions between or among any of such parties.
          Section 4.06 Unregistered Securities. Such Purchaser represents that:
          (a) Investment. The Purchased Units are being acquired for its own
account or the account of clients for whom it exercises investment discretion,
not as a nominee, and with no intention of distributing the Purchased Units or
any part thereof, and that Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities laws of the United States or any
state, without prejudice, however, to such Purchaser’s right at all times to
(subject to such Purchaser’s agreement contained in Section 4.07 hereof) sell or
otherwise dispose of all or any part of the Purchased Units under a registration
statement under the Securities Act and applicable state securities laws or under
an exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Units, such
Purchaser understands and

13



--------------------------------------------------------------------------------



 




agrees (a) that it may do so only in compliance with the Securities Act and
applicable state securities law, as then in effect, which may include a sale
contemplated by any registration statement pursuant to which such securities are
being offered, and (b) that stop-transfer instructions to that effect will be in
effect with respect to such securities subject to withdrawal thereof as
described in Section 6.07(b).
          (b) Nature of Purchasers. Such Purchaser represents and warrants to,
and covenants and agrees with, Crosstex that, (a) it is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated by the Commission
pursuant to the Securities Act and (b) by reason of its business and financial
experience it has such knowledge, sophistication and experience in making
similar investments and in business and financial matters generally so as to be
capable of evaluating the merits and risks of the prospective investment in the
Purchased Units, is able to bear the economic risk of such investment and, at
the present time, would be able to afford a complete loss of such investment.
          (c) Receipt of Information; Authorization. Such Purchaser acknowledges
that it has (a) had access to Crosstex’s periodic filings with the Commission,
including Crosstex’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q,
and Current Reports filed on Form 8-K and (b) been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of
Crosstex regarding such matters sufficient to enable such Purchaser to evaluate
the risks and merits of purchasing the Purchased Units and consummating the
transactions contemplated by the Basic Documents.
          (d) Legend. It is understood that the certificates evidencing the
Purchased Units will bear the following legend: “These securities have not been
registered under the Securities Act of 1933, as amended. They may not be sold or
offered for sale in the absence of a registration statement in effect with
respect to the securities under such Act or an opinion of counsel satisfactory
to the Company that such registration is not required or unless sold pursuant to
Rule 144 of such Act.” The securities may be pledged in connection with a bona
fide margin account or other loan secured by such securities.
          Section 4.07 Lock-Up. Such Purchaser agrees that from and after
Closing it will not sell any of the Purchased Units or the Common Units into
which such Purchased Units convert prior to the Lock-up Date.
ARTICLE V
INDEMNIFICATION, COSTS AND EXPENSES
          Section 5.01 Indemnification by Crosstex. Crosstex agrees to indemnify
each Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from, and hold each of them harmless against, any and all losses,
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of,

14



--------------------------------------------------------------------------------



 




or in any way related to the breach of any of the representations, warranties or
covenants of Crosstex contained herein, provided such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of such representation or warranty.
          Section 5.02 Indemnification by the Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify Crosstex, the General Partners and their
respective Representatives (collectively, “Crosstex Related Parties”) from, and
hold each of them harmless against, any and all losses, actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, and promptly upon demand,
pay or reimburse each of them for all reasonable costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein, provided such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of such representation or warranty, provided, however, that the
liability of each Purchaser shall not be greater in amount than such Purchaser’s
Allocated Purchase Price.
          Section 5.03 Indemnification Procedure. Promptly after any Crosstex
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel, any such matter
as long as the Indemnifying Party pursues the same diligently and in good faith.
If the Indemnifying Party undertakes to defend or settle, it shall promptly
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has failed to assume the defense and employ
counsel or (B) if the defendants in any such action include both the Indemnified
Party and the Indemnifying Party and counsel to the Indemnified Party shall have

15



--------------------------------------------------------------------------------



 



concluded that there may be reasonable defenses available to the Indemnified
Party that are different from or in addition to those available to the
Indemnifying Party or if the interests of the Indemnified Party reasonably may
be deemed to conflict with the interests of the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrong doing by, the Indemnified Party.
ARTICLE VI
MISCELLANEOUS
          Section 6.01 Interpretation and Survival of Provisions. Article,
Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever Crosstex has an obligation under the
Basic Documents, the expense of complying with that obligation shall be an
expense of Crosstex unless otherwise specified. Whenever any determination,
consent, or approval is to be made or given by the Purchasers, such action shall
be in such Purchaser’s sole discretion unless otherwise specified in this
Agreement. If any provision in the Basic Documents is held to be illegal,
invalid, not binding, or unenforceable, such provision shall be fully severable
and the Basic Documents shall be construed and enforced as if such illegal,
invalid, not binding, or unenforceable provision had never comprised a part of
the Basic Documents, and the remaining provisions shall remain in full force and
effect.
          Section 6.02 Survival of Provisions. The representations and
warranties set forth in Sections 3.02, 3.07, 3.08, 3.10, 3.11, 4.04 and 4.06
hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of twelve (12) months following the Closing Date
regardless of any investigation made by or on behalf of Crosstex or the
Purchasers. The covenants made in this Agreement or any other Basic Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Units and payment therefor and repayment, conversion, exercise or
repurchase thereof. All indemnification obligations of Crosstex and the
Purchasers and the provisions of Article V shall remain operative and in full
force and effect unless such obligations are expressly terminated in a writing
referencing that individual Section, regardless of any purported general
termination of this Agreement.
          Section 6.03 No Waiver; Modifications in Writing.
          (a) Delay. No failure or delay on the part of any party in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial

16



--------------------------------------------------------------------------------



 




exercise of any such right, power, or remedy preclude any other or further
exercise thereof or the exercise of any other right, power, or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.
          (b) Specific Waiver. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Basic Document (except in the case of the
Partnership Agreement for amendments adopted pursuant to Section 13.1 thereof)
shall be effective unless signed by each of the parties hereto or thereto
affected by such amendment, waiver, consent, modification, or termination. Any
amendment, supplement or modification of or to any provision of this Agreement
or any other Basic Document, any waiver of any provision of this Agreement or
any other Basic Document, and any consent to any departure by Crosstex from the
terms of any provision of this Agreement or any other Basic Document shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on Crosstex in any case shall entitle Crosstex to any
other or further notice or demand in similar or other circumstances.
          Section 6.04 Binding Effect; Assignment.
          (a) Binding Effect. This Agreement shall be binding upon Crosstex,
each Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
          (b) Assignment of Purchased Units. All or any portion of Purchased
Units purchased pursuant to this Agreement may be sold, assigned or pledged by
such Purchaser, subject to compliance with applicable securities laws,
Sections 4.06 and 4.07 herein and the Registration Rights Agreement.
          (c) Assignment of Rights. All or any portion of the rights and
obligations of each Purchaser under this Agreement may be transferred by such
Purchaser to any Affiliate of such Purchaser without the consent of Crosstex. No
portion of the rights and obligations of each Purchaser under this Agreement may
be transferred by such Purchaser to a non-Affiliate without the written consent
of Crosstex.
          Section 6.05 Non-Disclosure. Notwithstanding anything herein to the
contrary, the Non-Disclosure Agreements shall remain in full force and effect
regardless of any termination of this Agreement. Other than the Form 8-Ks and
Registration Statement to be filed in connection with this Agreement, Crosstex,
the General Partner, their respective Subsidiaries and any of their respective
Representatives shall disclose the identity of, or any other information
concerning, any Purchaser or any of its Affiliates only after providing such
Purchaser a reasonable opportunity to review and comment on such disclosure;
provided, however, that nothing in this Section 6.05 shall delay any required
filing or other disclosure with the Commission, NASDAQ or any Governmental
Authority or otherwise hinder Crosstex, the General Partner, their respective
Subsidiaries or their Representatives’ ability to timely comply

17



--------------------------------------------------------------------------------



 



with all laws or rules and regulations of the Commission, NASDAQ or other
Governmental Authority.
          Section 6.06 Communications. All notices and demands provided for
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:

  (a)   If to Lehman Brothers MLP Opportunity Fund L.P.:

399 Park Avenue, 9th Floor
New York, New York 10022
Attention: Michael J. Cannon
Facsimile: (646) 758-4208
Internet electronic mail: mcannon2@lehman.com
If to ING Investment Management LLC, as Agent:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4349
Attention: Ryan Simmons
Facsimile: 770-690-5471
Internet Electronic Mail: ryan.simmons@inginvestment.com
If to Citigroup Global Markets Inc.:
Citigroup Global Markets Inc.
390 Greenwich Street, 3rd Floor
New York, NY 10013
Attention: Brendan O’Dea
Facsimile: (212) 723 8085
Internet Electronic Mail: brendan.odea@citigroup.com
If to Tortoise Energy Infrastructure Corporation or Tortoise Energy Capital
Corporation:
Tortoise Energy Infrastructure Corporation / Tortoise Energy Capital Corporation

18



--------------------------------------------------------------------------------



 



10801 Mastin Blvd, Suite 222
Overland Park, Kansas 66210
Attn: Terry Matlack
Facsimile: 913-981-1021
Internet Electronic Mail: tmatlack@tortoiseadvisors.com
If to Fiduciary/Claymore MLP Opportunity Fund:
Fiduciary Asset Management, LLC
8112 Maryland Avenue, Suite 400
Saint Louis, MP 63105-3700
Attention: James J. Cunnane, Jr.
Facsimile: 314-446-6707
Internet Electronic Mail: jcunnance@famco.com
with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, Texas 77002
Attention: Dan Fleckman
Facsimile: (713) 615-5859
Internet electronic mail: dfleckman@velaw.com

  (b)   If to Crosstex:

Crosstex Energy, L.P.
2501 Cedar Springs
Dallas, Texas 75201
Attention: Barry E. Davis
Facsimile: (214) 953-9500
Internet electronic mail: barry.davis@crosstexenergy.com
with a copy to:
Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201-2980
Attention: Doug Rayburn
Facsimile: (214) 661-4634
Internet electronic mail: doug.rayburn@bakerbotts.com
or to such other address as Crosstex or such Purchaser may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the overnight courier copy, if sent via

19



--------------------------------------------------------------------------------



 



facsimile; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.
          Section 6.07 Removal of Legend.
          (a) Each Purchaser may request Crosstex to remove the legend described
in Section 4.06(d) from the certificates evidencing the Purchased Units by
submitting to Crosstex such certificates, together with an opinion of counsel to
the effect that such legend is no longer required under the Securities Act or
applicable state laws, as the case may be. Crosstex shall cooperate with such
Purchaser to effect the removal of such legend.
          (b) Certificates evidencing Common Units acquired by any Purchaser
upon conversion of the Purchased Units shall not contain any legend (including
the legend set forth in Section 4.06(d)), (i) while a registration statement
covering the resale of such security is effective under the Securities Act, or
(ii) following any sale of such Common Units pursuant to Rule 144, or (iii) if
such Common Units are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). Crosstex agrees that following the date that such registration
statement is declared effective by the Commission, or at such time as such
legend is no longer required under this Section 6.07(b), it will, as promptly as
practicable following the delivery by a Purchaser to Crosstex or Crosstex’s
transfer agent of a certificate representing Common Units issued with a
restrictive legend, instruct Crosstex’s transfer agent to, or deliver or cause
to be delivered to such Purchaser a certificate representing such Common Units
that is free from all restrictive and other legends. While a registration
statement covering the resale of such security is effective or at any time after
removal of any such restrictive legend, Crosstex shall withdraw any and all
stop-transfer instructions with respect to such security. Notwithstanding
anything in this Agreement or any other Basic Document to the contrary, Crosstex
may not make any notation on its records or give instructions to any transfer
agent of Crosstex that enlarge the restrictions on transfer set forth in this
Section.
          Section 6.08 Entire Agreement. This Agreement, the other Basic
Documents and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or the other Basic Documents with respect
to the rights granted by Crosstex or any of its Affiliates or the Purchasers or
any of their Affiliates set forth herein or therein. This Agreement, the other
Basic Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.
          Section 6.09 Governing Law. This Agreement will be construed in
accordance with and governed by the laws of the State of Texas without regard to
principles of conflicts of laws.
          Section 6.10 Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of

20



--------------------------------------------------------------------------------



 




which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as
of the date first above written.

                  CROSSTEX ENERGY, L.P.    
 
           
 
  By:   CROSSTEX ENERGY GP, L.P.
(its General Partner)    
 
           
 
  By:   CROSSTEX ENERGY GP, LLC
(its General Partner)    
 
           
 
  By:   /s/ William W. Davis                  
 
      William W. Davis,    
 
      Executive Vice President and Chief Financial Officer    

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



 



                  LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P.    
 
           
 
  By:   Lehman Brothers MLP Opportunity Associates L.P.,
its general partner    
 
           
 
  By:   Lehman Brothers MLP Opportunity Associates
L.L.C., its general partner    
 
           
 
  By:   /s/ Michael J. Cannon    
 
           
 
      Name: Michael J. Cannon    
 
      Title: Managing Director    

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



 



            TORTOISE ENERGY INFRASTRUCTURE CORPORATION
 
TORTOISE ENERGY CAPITAL CORPORATION
      By:        /s/ Terry Matlack         Name:   Terry Matlack        Title:  
Chief Financial Officer     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND
      By:   /s/ James J. Cunnane, Jr.         Name:   James J. Cunnane, Jr.     
  Title:   Vice President     

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS, INC.
      By:   /s/ Bret Engelkemier            Name:   Bret Engelkemier       
   Title:   Managing Director     

         

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



 



            ING LIFE INSURANCE AND ANNUITY COMPANY

ING USA ANNUITY AND LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY

SECURITY LIFE OF DENVER INSURANCE COMPANY
      By:   ING Investment Management LLC, as Agent            

                  By:       /s/ Chris Lyons         Name:   Chris Lyons       
Title:   Senior Vice President     

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



 



Schedule A

                              Allocated   Purchaser   Purchased Units    
Purchase Price  
Lehman Brothers MLP Opportunity Fund L.P.
    968,835     $ 25,000,012.11  
ING Life Insurance and Annuity Company
    441,789     $ 11,400,011.72  
ING USA Annuity and Life Insurance Company
    263,523     $ 6,800,000.19  
ReliaStar Life Insurance Company
    77,507     $ 2,000,006.13  
Security Life of Denver Insurance Company
    186,016     $ 4,799,994.07  
Citigroup Global Markets Inc.
    775,068     $ 20,000,009.69  
Tortoise Energy Infrastructure Corporation
    193,767     $ 5,000,002.42  
Tortoise Energy Capital Corporation
    581,301     $ 15,000,007.27  
Fiduciary/Claymore MLP Opportunity Fund
    387,534     $ 10,000,004.84  
 
           
Total
    3,875,340     $ 100,000,048.43  
 
           

Schedule A



--------------------------------------------------------------------------------



 



Exhibit A – Form of Registration Rights Agreement
See Attached
See Exhibit 4.1 to this Current Report on Form 8-K.

Exhibit A



--------------------------------------------------------------------------------



 



Exhibit B – Form of Opinion of Crosstex Counsel
     Capitalized terms used but not defined herein have the meanings assigned to
such terms in the Senior Subordinated Series D Unit Purchase Agreement (the
“Purchase Agreement”). Crosstex shall furnish to the Purchasers at the Closing
an opinion of Baker Botts L.L.P., counsel for Crosstex, addressed to the
Purchasers and dated the Closing Date in form satisfactory to Vinson & Elkins
L.L.P., counsel for the Purchasers, and the Purchasers, stating that:
          (i) Each of Crosstex and its “significant subsidiaries” that are
organized under the laws of the States of Delaware or Texas (the “Crosstex
Subsidiaries,” and, collectively with Crosstex, the “Crosstex Entities”) has
been duly formed and is validly existing and in good standing under the laws of
the jurisdiction of its formation with all necessary, partnership or limited
liability company power and authority to own, lease, use or operate its
respective properties and to carry on its business as its business is now
conducted as described in Crosstex’s Annual Report on Form 10-K for the period
ended December 31, 2006 (the “Annual Report”). Each of the Crosstex Entities is
duly qualified or registered for the transaction of business and in good
standing as a foreign limited partnership or limited liability company, as
applicable, in each of the jurisdictions set forth in Exhibit A to such opinion.
          (ii) As of the date hereof, and prior to the sale and issuance of the
Purchased Units as contemplated by the Purchase Agreement, the issued and
outstanding limited partner interests of Crosstex consist of 21,982,039 Common
Units, 4,668,000 Subordinated Units, 12,829,650 Senior Subordinated Series C
Units and the Incentive Distribution Rights, as defined in the Partnership
Agreement. The only issued and outstanding general partner interests of Crosstex
are the interests of the General Partners described in the Partnership
Agreement. All outstanding Common Units, Subordinated Units, Senior Subordinated
Series C Units and Incentive Distribution Rights and the limited partner
interests represented thereby have been duly authorized and validly issued in
accordance with the Partnership Agreement and are fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware Revised Uniform Limited Partnership Act (“Delaware LP
Act”)).
          (iii) To our knowledge, except as described in the Annual Report and
except for options granted pursuant to the Crosstex Energy GP, LLC Long-Term
Incentive Plan, there are no outstanding or authorized (i) options, warrants,
preemptive rights, subscriptions, calls, or other rights, convertible or
exchangeable securities, agreements, claims or commitments of any character
obligating any Crosstex Entity to issue, transfer or sell any partnership
interests or other equity interest in, any Crosstex Entity or securities
convertible into or exchangeable for such partnership interests,
(ii) obligations of any Crosstex Entity to repurchase, redeem or otherwise
acquire any partnership interests or equity interests of any Crosstex Entity or
any such securities or agreements listed in clause (i) of this sentence or
(iii) voting trusts or similar agreements to which any Crosstex Entity is a
party with respect to the voting of the equity interests of any Crosstex Entity.
To our knowledge, none of the offering or sale of the Purchased Units or the
registration of the Common Units underlying the Purchased Units pursuant to the
Registration Rights Agreement, all as contemplated by the Purchase Agreement,
gives rise to any rights for or relating to the registration of any Common Units
or other securities of Crosstex

Exhibit B - Page 1



--------------------------------------------------------------------------------



 




other than those rights granted to the General Partner or any of its Affiliates
(as such term is defined in the Partnership Agreement) under Section 7.12 of the
Partnership Agreement.
          (iv) Crosstex owns of record, directly or indirectly, all of the
issued and outstanding equity interests of each of the Crosstex Subsidiaries,
free and clear of any Liens (A) in respect of which a financing statement under
the Uniform Commercial Code naming any of the Crosstex Entities as debtor is on
file in the office of the Secretary of State of Delaware or the office of the
Secretary of State of Texas, (B) otherwise known to us, without independent
investigation, other than those created by or arising under the Delaware LP Act,
the Texas Revised Limited Partnership Act (the “Texas LP Act”) or the Delaware
Limited Liability Company Act (the “Delaware LLC Act”), or (C) except for such
Liens as may be imposed under the Crosstex Credit Facility or the Crosstex
Master Shelf Agreement, and all such ownership interests have been duly
authorized, validly issued and are fully paid (to the extent required in the
organizational documents of the Crosstex Subsidiaries, as applicable) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act,
Sections 18-607 and 18-804 of the Delaware LLC Act or Sections 3.03, 5.02 and
6.07 of the Texas LP Act, as applicable).
          (v) The Purchased Units to be issued and sold to the Purchasers by
Crosstex pursuant to the Purchase Agreement and the Common Units underlying such
Purchased Units, and the limited partner interests represented thereby, have
been duly authorized under the Partnership Agreement and when issued and
delivered to the Purchasers against payment therefor in accordance with the
terms of the Purchase Agreement, will be validly issued, fully paid (to the
extent required by the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804of the Delaware LP Act).
          (vi) None of the offering, issuance and sale by Crosstex of the
Purchased Units, the conversion of the Purchased Units into Common Units
pursuant to the terms of the Partnership Agreement, or the execution, delivery
and performance of the Purchase Agreement and Registration Rights Agreement
(A) constitutes or will constitute a violation of the Partnership Agreement or
other organizational documents of any of the Crosstex Entities, (B) constitutes
or will constitute a breach or violation of, or a default under (or an event
which, with notice or lapse of time or both, would constitute such an event),
any agreement filed or incorporated by reference as an exhibit to the Annual
Report or (C) results or will result in any violation of the Delaware LP Act,
the Delaware LLC Act, or U.S. federal law, which in the case of clauses (B) or
(C) would be reasonably likely to have a Crosstex Material Adverse Effect;
provided, however, that no opinion is expressed pursuant to this paragraph
(vi) with respect to federal or state securities or anti-fraud statutes, rules
or regulations.
          (vii) Each of the Purchase Agreement, Registration Rights Agreement
and Partnership Agreement has been duly authorized and validly executed and
delivered on behalf of Crosstex or Crosstex Energy GP, L.P. party thereto, and
is enforceable against such entity except as the enforceability thereof may be
limited by (A) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law) and (B) public policy,

Exhibit B - Page 2



--------------------------------------------------------------------------------



 




applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.
          (viii) Except for the approvals required by the Commission in
connection with Crosstex’s obligations under the Registration Rights Agreement,
no authorization, consent, approval, waiver, license, qualification or filing
with any U.S. federal or Delaware court, governmental agency or body having
jurisdiction over the Crosstex Entities or any of their respective properties is
required for the issuance and sale by Crosstex of the Purchased Units, the
execution, delivery and performance of each of the Purchase Agreement and
Registration Rights or the consummation of the transactions contemplated by the
Purchase Agreement and Registration Rights Agreement, except those that have
been obtained or as may be required under state securities or “Blue Sky” laws,
as to which we do not express any opinion.
          (ix) To our knowledge, there is no action, suit, proceeding or
investigation pending against the Crosstex Entities before any court or
governmental agency that questions the validity of the Purchase Agreement,
Partnership Agreement or the Registration Rights Agreement, or the right of
Crosstex to enter into any of the foregoing agreements.
          (x) Crosstex is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
          (xi) The Common Units issuable upon conversion of the Purchased Units
and the limited partner interests represented thereby have been duly authorized
by Crosstex pursuant to the Partnership Agreement and, upon issuance in
accordance with the terms of Senior Subordinated Series D Units and the
Partnership Agreement, will be validly issued, fully paid (to the extent
required by the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Section 17-303, 17-607
and 17-804of the Delaware LP Act).
          (xii) Assuming the accuracy of the representations and warranties of
each Purchaser contained in the Purchase Agreement, the issuance and sale of the
Purchased Units pursuant to the Purchase Agreement is exempt from registration
requirements of the Securities Act of 1933, as amended.

Exhibit B - Page 3



--------------------------------------------------------------------------------



 



Exhibit C – Form of
Sixth Amended and Restated Agreement of Limited Partnership
See Attached
See Exhibit 3.1 to this Current Report on Form 8-K.

Exhibit C